Citation Nr: 0521079	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-39 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  The hearing 
transcript is associated with the claims folder and has been 
reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An unappealed January 2003 RO decision denied service 
connection for PTSD.

3.  Evidence received since the January 2003 RO decision, 
either by itself or when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
service connection claim for PTSD. 

4.  The veteran has a diagnosis of PTSD.

5.  The veteran did not engage in combat with the enemy and 
supporting evidence does not substantially corroborate his 
claimed in-service stressors.  




CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  Evidence received since the January 2003 RO decision that 
denied service connection for PTSD is new and material and 
the veteran's claim for service connection for this benefit 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
August 2004 statement of the case (SOC), he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2003 letter contained a request that the 
veteran send evidence to VA in his possession that pertains 
to the claim.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, there is 
no defect with respect to the timing of the VCAA notice 
requirement, as VCAA notice was sent to the veteran prior to 
the March 2004 adjudication.   

The VCAA letter advised the veteran that the RO needed 
detailed stressor information and asked him to complete an 
enclosed form; that form asked the veteran to provide a 
description of the stressful event(s), names of those 
involved, full unit designations of those involved, and the 
approximate date and place the events occurred.  The veteran 
failed to complete the form with specificity.  The claims 
folder does contain some information regarding the veteran's 
claimed stressors which was gathered after a review of VA 
treatment records, as well as the veteran's written and oral 
testimony, however, this did not contain the level of detail 
or specificity that would be verifiable through the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  

The claims folder contains service medical records, service 
personnel records, VA treatment records, and lay statements.  
The veteran was afforded a personal hearing in April 2005.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
PTSD because there is no evidence of a verified or verifiable 
stressor.  Thus, even though the veteran carries a PTSD 
diagnosis, there is no true indication that such disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board finds that absent a verifiable 
stressor, there is no reasonable possibility that an 
examination would aid the veteran in substantiating his 
claim.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2).  

Application to Reopen Service Connection Claim for PTSD

While in its August 2004 SOC, the RO considered the veteran's 
claim for service connection for PTSD on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett, supra.  

In a January 2003 decision, the RO denied service connection 
for PTSD because there was no evidence showing that the 
veteran had PTSD, and no information regarding a claimed 
stressor(s).  The veteran did not file a timely appeal and 
that decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  

Since the January 2003 RO decision is final, the veteran's 
current claim of service connection for PTSD may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
see Barnett v. Brown, 8 Vet. App. 1 (1995).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It should be neither 
cumulative nor redundant of evidence previously considered 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2004).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

When the veteran's claim of entitlement to service connection 
for PTSD was denied in January 2003, the evidence of record 
consisted of service medical and personnel records.  Service 
medical records show no complaint, treatment, or diagnosis of 
PTSD.  Personnel records show that the veteran served in 
Korea.  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for PTSD was a January 2003 
RO decision, the Board must now determine whether new and 
material evidence has been received subsequent to the January 
2003 decision sufficient to reopen the claim.

Evidence received since the January 2003 RO decision consists 
of VA treatment records, the veteran's statements, other lay 
statements, a hearing transcript of the veteran's personal 
testimony, and additional personnel records.  Significantly, 
the newly-submitted VA medical evidence is material in that 
it shows a diagnosis of PTSD and the stressors upon which the 
diagnosis was rendered.  The hearing transcript is also new 
and material in that it provides additional information 
regarding the veteran's claimed stressors.  It, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2004).  It raises 
a reasonable possibility of establishing the claim.  Id.  
Therefore, the newly submitted evidence is considered 
material.  Based on the above analysis, the Board finds that 
new and material evidence has been submitted and the 
veteran's service connection claim for PTSD is reopened.

Service Connection Claim for PTSD

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the SOC provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits, and the discussion 
in the SOC considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran asserts that he is entitled to service connection 
for PTSD.  In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Medical evidence of record shows that the veteran was 
diagnosed with PTSD from the mental health clinic at the New 
Orleans, VA Medical Center and has received treatment.  

Notwithstanding the PTSD diagnosis, service connection 
requires evidence that the claimed stressors actually 
occurred.  With regard to the validity of the averred 
stressors, the evidence necessary to establish that the 
claimed stressors actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

According to the veteran's DD-214, he served in the Army as a 
light weapons infantryman and had Korean service from October 
1971 to November 1972, which was many years after the Korean 
Conflict ended.  His official service records do not include 
awards, medals, or decorations conclusively indicating 
combat.  Based on the foregoing, the Board finds that the 
veteran did not engage in combat with the enemy.   

Therefore, the primary issue in this case is whether the 
veteran's reported in-service stressors can be corroborated.  
This matter is an adjudicatory question involving both 
consideration of the facts as presented, as well as the 
credibility of the evidence contained in the claims folder.  

The veteran basically attributes his current PTSD diagnosis 
to two stressful events:  1). witnessing a fellow soldier 
getting his throat cut, and 2). witnessing a Korean woman 
being cut in half with a large knife.  These events have not 
been verified.  

On review, the Board finds that the veteran's claimed 
stressors are unverifiable, given the lack of specificity and 
inconsistencies in his stressor stories.  Specifically, 
according to a February 2004 statement by a VA physician, the 
veteran's PTSD diagnosis was partially based on the veteran's 
witnessing of a fellow soldier getting his throat fatally cut 
while both were on patrol along the demilitarized zone (DMZ).  
However, on review of the 2005 hearing transcript, the 
veteran did not indicate that the event took place while 
patrolling along the DMZ; rather, he testified that he was on 
liberty at the time and the fellow soldier who got cut was 
wearing civilian clothes.  Further, during his hearing, the 
veteran did not state that his fellow soldier's throat was 
fatally cut, rather he testified that he was not certain if 
the soldier had survived because he left the scene.  Lastly, 
during the hearing, the veteran was unable to provide 
specific information regarding the place where this event 
reportedly took place; he provided the names of three Korean 
cities, but could not pinpoint the city in which the event 
took place.  In order to conduct meaningful research with the 
USASCRUR, the veteran must provide the most specific date 
possible (within a 60 day period), type and location of the 
incident, number and full names of casualties, unit 
designations and other units involved.

With regard to the veteran's second claimed stressor 
(witnessing a U.S. soldier cut a Korean woman in half with a 
large knife), the Board finds that it is too vague, and thus 
unverifiable.  Civilian deaths are not ordinarily documented 
in service records and would be difficult to verify in the 
best of circumstances.  Here, the veteran did not specify the 
dates, names or other details necessary that would even 
conceivably allow for corroboration.  

Although the veteran believes that his PTSD is attributable 
to his period of active service, his opinion as to medical 
matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While the Board recognizes the veteran's statements regarding 
his claimed stressors, the law requires that the veteran's 
stressors be verified.  Evidence of a verified stressor upon 
which a diagnosis of PTSD could be based has not been 
presented and thus, the criteria for service connection for 
PTSD are not satisfied.   

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  




ORDER


New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


